Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated February28, 2014 relating to the financial statements which appears in the iShares® Dow Jones-UBS Roll Select Commodity Index Trust’s Annual Report on Form 10-K for the period ended December31, 2013. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP San Francisco, California
